Citation Nr: 0901165	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-32 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to October 
1953.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction over this claim is with 
the RO in Reno, Nevada.

In December 2008, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's current back disability did not have onset 
during active service, did not manifest within one year of 
separation from active service, and is not otherwise 
etiologically related to his active service from May 1952 to 
October 1953.


CONCLUSION OF LAW

The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In May 1952, a service treatment record indicated that the 
veteran slipped and fell on his back while swabbing the deck 
in his barracks.  The Board notes that during his hearing in 
December 2008, the veteran alleged that his back disability 
was incurred from a slip and fall and was subsequently run 
over by a wheel barrow.  Hearing transcript at 4.  

Whether the veteran incurred this injury from a slip-and-fall 
while swabbing the deck or from a slip-and-fall with a wheel 
barrow, there is only one incident of record where the 
veteran injured his back.  Indeed, during his hearing, the 
veteran admitted that he had only one injury to his back 
during service.  Id. at 5.  

The service treatment record from May 1952 also indicated 
that after the slip-and fall-incident, the veteran noticed 
the onset of mild back pain which had been getting 
progressively worse.  He was transferred to the Naval 
Hospital in Bainbridge, Maryland for treatment.  There, the 
veteran was treated with bed rest and physiotherapy.  The May 
1952 report showed that his symptoms gradually and 
progressively subsided.  The veteran was discharged for duty 
approximately 11 days after admission to the Naval Hospital.  

The Board notes that during his December 2008 hearing, the 
veteran alleged that he was told that his back injury 
resulted in a broken back.  Hearing transcript at 4.  
However, an X-ray taken in May 1952, when the veteran injured 
his back, was negative for any such fracture or break.

A service treatment record from October 1953, when the 
veteran separated from service, indicated a normal evaluation 
of the veteran's spine and musculoskeletal system. These 
reports, overall, provide evidence against the veteran's 
claim because they show that the veteran's back injury 
incurred in service was fully resolved and that he did not 
have a back disability following separation from active 
service.

In December 2007, the veteran underwent a VA examination of 
his spine.  The examiner indicated that that a magnetic 
resonance imaging (MRI) taken in 2004 revealed that the 
veteran had an undisplaced bilateral pars defect.  He noted 
that the spondylolisthesis defect was most likely acquired 
through a traumatically induced event.  Given that the 
veteran only had one traumatic back injury in service and no 
back injury since separation, the examiner concluded that the 
spondylolisthesis was incurred in service.  However, the 
examiner also indicated that the injury incurred in service 
was "treated properly and healed in a satisfactory, stable 
condition.  Radiographically, the spondylolisthesis has been 
stable for near 50 years since the position of the 
spondylolisthesis has not shifted, indicating stability."  
This note shows that although the veteran had 
spondylolisthesis resulting from his inservice injury, it is 
now stable, indicating no current disability.

In addition, the examiner indicated that the veteran has 
developed multiple level osteoarthritis and degenerative disc 
disease of the thoracolumbar spine.  He noted that this 
disability is most probably related to age onset degeneration 
and that this degenerative process is less likely caused by 
or related to the veteran's service related back injury.  The 
examiner also noted that the veteran's previous employment 
involved lifting and carrying activities while working on 
machines, indicating another cause of his back disability.

Although the December 2007 VA examination indicates a current 
disability, the examiner attributes the veteran's 
osteoarthritis and degenerative disc disease to normal age 
degeneration.  There is no other evidence of record which 
provides a medical nexus between the veteran's current low 
back disability or symptoms and his service.

Furthermore, over four decades elapsed from the time of the 
veteran's separation in 1953 to his first post-service 
treatment for his back disability in 1997.  The record is 
absent for any evidence of treatment between that time.  The 
veteran himself admitted that he had no continuity of 
treatment since separation from service even though he 
alleged back pain since separation.  Hearing transcript at 5.  
Though not dispositive, this lack of treatment is evidence 
that the veteran had no low back symptoms for many years 
after separation from service.  In short, this lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

The Board finds that the post-service record provides 
evidence against this claim, clearly indicating a problem 
that began years (if not decades) after service with no 
connection to service. 

Based on all evidence of record, the preponderance of 
evidence shows that the veteran's current back disability did 
not have onset during service, did not manifest within one 
year of separation, and is not otherwise etiologically 
related to his service.  As such, his claim for service 
connection must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the VCAA duty to notify was satisfied prior to the 
initial RO adjudication.  This was accomplished by way of 
letters sent to the veteran in November 2005 and April 2006.  
The November 2005 letter fully addressed all three notice 
elements and informed the veteran of what evidence was 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The April 
2006 letter informed the veteran as to how VA assigns 
disability ratings and effective dates.  Both letters were 
sent prior to the initial RO decision regarding the veteran's 
claim for entitlement to service connection for a back 
disability.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In a December 2008 hearing, the veteran stated that he had 
sought treatment for his back disability at Providence Holy 
Cross Medical Center (PHCMC) in San Fernando, California 
approximately 3 or 4 years after separation from service.  
Upon examination, the veteran stated that PHCMC only archived 
medical records from the past 10 years.  Hearing transcript 
at 7.  

In March 2006, the RO received a negative response from PHCMC 
stating that no records could be located under the veteran's 
name.  Given that the veteran was allegedly treated at PHCMC 
in the late 1950s, some five decades ago, an additional 
search for the veteran's treatment records from this hospital 
would be futile.  Thus, further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records and VA outpatient treatment records.  An appropriate 
VA examination was afforded the veteran in December 2007.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


